Title: Articles of Agreement with Henry McCoy, 1 January 1795
From: Washington, George
To: 


        
          [1 Jan. 1795]
        
        Articles of Agreement Made & entered Into this first day of January In the year of our Lord one thousand Seven hundred & Ninety five between William Pearce of Fairfax County & State of Virginia Superintendant for George Washington Esqr. president of the United States of the one part and Henry McCoy of the county and State aforesaid of the other part. Witnesseth that the Said Henry McCoy for & in Consideration of the Wages and priviledges herein after Mentioned, doth promice & agree to Serve the Said George Washington for the term of one year from the date hereof as an Overseer on his farm called Dogue—and that he Will during the Said time of Service conduct himself With the utmost Industry, Soberiety and honestty that he will (when Not necessarily called of for other purposes) be constantly with Some part or other of his people at their work—that he will be particularly attentive to the seeding, Stacking, and cleaning of the wheat on said farm, and that he will do all the Stacking theiron of every kind. and the said Henry McCoy doth further promice and agree that he will not except in cases of absolute necessity absent himself from said farm without permition obtained from som person authorised to grant it—that he will strictly pursue the plans and obey the orders he may at any time receive from the said George Washington, or his Manager, for conducting the business of said farm—that he will be particularly attentive to the Stock of every kind on the Said

farm makeing shelters for them and seeing them regularly fed Without Embezzlement or Waste that he will pay very particular attention to the Work-horses and oxen, seeing their allowance given them in due season—that he will take a regular account of the tools and farming utensils & See them for[t]h comeing when called for & that they are not unnessarily exposed to the weather. that he will at least twice a week go round the out Line fences of the said farm seeing that they are in good order & that he will prevent all guning and f[o]wling within them that he will discourage Cumpany from Resorting to the Said farm (unless it be his own or Wifes Relation)—that he Will provide in due season meal for the negreos & Regularly deliver it to them paying grate attention to them in sickness and that he will report weekly the work done on the Said farm the increase & decrease of the stock and occurrances which may happen theiron.
        In Consideration of the above things being faithfully done & performed by the said Henry McCoy the Said William Pearce doth promice and agree in the behalf of the said George Washington Esqr. to pay unto the said Henry McCoy one hundred dollars or the Value theirof in other gold or silver Coin and to allow him four hundred weight of fresh pork one hundred weight of beef five Barrels of corn, and two hundred weight of Midling flour—also the priviledge of keeping one horse and a cow to give him Milk and to Rase poultry for his own use only.
        In testimony of these things and for the faithful performance theirof the parties have hereunto set their hands & Seals the day and year first above written
        
          Witness
        
      